IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                               United States Court of Appeals
                                                                                        Fifth Circuit


                                     No. 08-30549
                                                                                    FILED
                                                                              September 15, 2009
                                   Summary Calendar
                                                                             Charles R. Fulbruge III
                                                                                     Clerk
UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

versus

PAUL LEWIS,

                                                   Defendant-Appellant.


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                              No. 2:97-CR-299-ALL


Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Paul Lewis has moved to withdraw
and has filed a brief in accordance with Anders v. California, 386 U.S. 738
(1967). Lewis has not filed a response. Our independent review of the record
and counsel’s brief discloses no nonfrivolous issue for appeal. Accordingly, the
motion to withdraw is GRANTED, counsel is excused from further responsibili-
ties herein, and the APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.